Title: George Washington to Alexander Hamilton and Henry Knox, 27 February 1793
From: Washington, George
To: Hamilton, Alexander,Knox, Henry


[Philadelphia] 27 February 1793.
Sir,
As the day is near at hand, when the President-elect is to take the oath of qualification, and no mode is pointed out by the Constitution or law; I could wish that you, mr Jefferson (Genl. Knox, or Colo. Hamilton) and mr Randolph could meet tomorrow morning, at any place which you may fix between yourselves; & communicate to me the result of your opinions as to time, place & manner of qualification.
Geo: Washington.
P.S. Mr. Jefferson & mr Randolph have suggested the idea of meeting at the war-office at nine o’Clock tomorrow morning; if this is convenient & agreeable to you, you will be there accordingly—if otherwise you will be so good as to let me know.
G: W.———n
